DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the applicant’s filing of Application 17/192,988, filed on 03/05/2021.  This application claims priority to Korean Application KR 10-2020-0027879, filed on 03/05/2020.    
Claims 1-13 are now pending and have been examined.


Foreign Priority
The claim to Foreign Priority is acknowledged.  However, a Certified Copy of the priority documents has not been received.


Allowable Subject Matter
Claims 1-13 are allowed.


The invention includes a server and a system for determining rewards based on a user streaming a video from a given location using their mobile device and other users being detected within a radius of the location within a time frame.  A mobile device user inputs coordinates of their current location.  An arrival confirmation radius with a preset threshold value is set based on the inputted coordinates.  The mobile device user also sets a reward value for other users who fulfill the arrival in the radius within a given time.  A streaming location coordinate value is collected from a terminal of another user performing a streaming broadcast.  A trigger signal is generated when the streaming signal is received from the terminal.  The streaming signal is compared to the arrival confirmation radius and a reward acquisition signal is generated if the signal is within the radius.  A participation rate is then calculated based on a viewer participation rate for each viewer in the basis of a viewing time for each viewer based on the each user’s streaming video data in a plurality of sections generated by dividing an interval between a time point when the trigger signal is generated and a time point when the reward acquisition signal is generated by a preset intermediate time point setting period.  A reward value is then calculated and outputted for each viewer on the basis of a value obtained by multiplying the viewer participation rate for each viewer by the reward amount. 
The closest prior art, Andon, et al., Pre-Grant Publication No. 2019/0080342 A1, teaches many aspects of the claimed invention including a user placing a geocaching virtual reality object at a specific real-world location for other mobile users to find, and users receive rewards when they are determined to be at the location of the virtual object based on GPS technology.  However, users are not detected to be streaming live video content and there is no multi-step calculation of viewer participation rate and viewer reward value based on the streaming video data of the mobile users.  Russell, et al., Pre-Grant Publication No. 2010/0332310 A1 teaches users receiving rewards when their mobile device is detected to be within a radius of a reward location.   However, users are not detected to be streaming live video content and there is no multi-step calculation of viewer participation rate and viewer reward value based on the streaming video data of the mobile users.  Graham, et al., Patent No. 10,395,292 B1 teaches receiving of a reward by a user when they take a live picture of a retail location in an augmented reality location.  However, users are not detected to be streaming live video content and there is no multi-step calculation of viewer participation rate and viewer reward value based on the streaming video data of the mobile users.  Powell, et al., Pre-Grant Publication No. 2014/0278946 A1 teaches a physical geocached object hidden in a location by a user, and other users are confirmed to have found it based on their current location and when the finding is confirmed they receive a reward.  However, users are not detected to be streaming live video content and there is no multi-step calculation of viewer participation rate and viewer reward value based on the streaming video data of the mobile users.  
Independent claims 1, 6, and 12 comply with 35 U.S.C. 101.  Claim 1 is directed to a server, which is comprised of multiple components and modules.  While the language triggers claim interpretation under 112 f, the claim is clearly directed to a server, which is known to include at least a processor and memory.  Therefore, since all the components are recited as part of a server, the invocation of 112f does not result in any rejections and the server is therefore interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 6 is directed to a system comprised of two servers and two user devices.  Therefore the system is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 12 is directed to a server comprising at least one processor.   .  Therefore the server is interpreted as an apparatus.  An apparatus is a statutory category for patentability. 

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims include multiple steps which include location-based technology of multiple user devices and their actions and location relative to each other including streaming video and both temporal and location data.  While location-based technologies are generally known in the communication arts, the use of the technology is leveraged several times from response to user input in order to set a radius to detecting streaming video location and comparing to the radius to identifying time and location data in the streaming video data.  The potential mental process would come only in the calculation of a radius or a reward based on data and calculating the viewer participation rate, but the steps that involve location technology in a mobile environment seem to go well beyond what one could consider simply automating of an abstract idea, as the whole reward process is entirely based on detection of streaming video from a mobile terminal at specific times and locations.  Therefore, the claims are considered to be patent eligible under Step 2A, Prong 1 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682